I concur.
In People v. Blis, 3 Cal.App. 162, [84 P. 676], the question as to whether, prohibition is the appropriate remedy in such a case as this was not pressed nor was it seriously considered by the court. The main object of both parties was to obtain a construction of the statute for the first time brought to the attention of the appellate court. *Page 434 
There is a growing disposition, which should not be encouraged, to take advantage of original writs, notwithstanding that by an appeal a plain, speedy and adequate remedy is furnished.
There are no special or peculiar circumstances in the present case which should take it out of the operation of the rule governing the issuance of the writ.